Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 27, 2021

                                      No. 04-21-00196-CR

                              Ricky Maurice RICHARDSON, Jr.,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 5898
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        The reporter’s record was originally due on June 14, 2021. On August 9, 2021,
Ms. Tonya Thompson filed a Notification of Late Record stating: (1) appellant failed to pay or
make arrangements to pay the fee for preparing the record and appellant is not entitled to appeal
without paying the fee and (2) “Defense Counsel said [appellant] no longer wanted to appeal
and [the] record was no longer needed, hence, no payment [sic] for transcript preparation
[sic].”

        Appellant is represented on appeal by Ms. Stefanie Collins. On August 10, 2021, this
court ordered Ms. Collins file in this court, no later than August 20, 2021, either (1) a motion to
dismiss this appeal that fully complies with Texas Rule of Appellate Procedure 42.2(a) or (2) if
appellant wishes to continue his appeal, written proof to this court that either (a) Ms.
Thompson’s fee has been paid or arrangements have been made to pay the fee, or (b) appellant is
entitled to appeal without paying the fee. Our order also stated that, if Ms. Collins failed to
respond by August 20, 2021, appellant’s brief would be due within thirty (30) days from the date
of our order, and the court would only consider those issues or points raised in appellant’s brief
that do not require a reporter’s record for a decision. Ms. Collins has failed to respond to our
August 10, 2021 order or file appellant’s brief.

        Ms. Collins is hereby ORDERED to respond to this court in writing no later than
October 7, 2021. The response should state a reasonable explanation for failing to
timely respond to our August 10, 2021 order and for failing to file the brief, and demonstrate the
steps being taken to remedy the deficiency. If Ms. Collins fails to file an adequate response by
October 7, 2021, this appeal will be abated to the trial court for an abandonment hearing, and the
trial court will be asked to consider whether sanctions are appropriate. TEX. R. APP.
P. 38.8(b)(2).




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court